DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.




Claims 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16, the specification is silent regarding an extensibility characteristic determined by a percent elongation value, measured in the machine direction, with the one-layer nonwoven web providing at least 2/3 of the maximum machine direction tensile strength when the one-layer nonwoven web is stretched between a 10% elongation value and a 50% elongation value. The applicant cites Figure 13 as support but Figure 13 shows a tensile strength of about zero at an elongation of 50%. 
Claim 16, the specification is also silent regarding a ratio of percent elongation, measured in the machine direction, to basis weight of at least 1:1. The specification fails to explicitly mention a ratio of percent elongation to basis weight. The only specification support for calculating the ratio is Table 1 wherein the calculated ratio ranges from 2.9 to 109.  
Claim 16, the specification is also silent regarding a ratio of percent elongation, measured in the machine direction, to an average fiber diameter measured in microns of at least 9:1. The lowest ratio mentioned in the specification is 15:1. Table 1 lists the ratio range as 25.81 to 40.85.
Claim 17, the specification lacks support for the claimed ratio of at least 1.5:1. Table 1 lists CD elongation percentages but none of the samples calculate to 1.5 or go to infinity. 
Claim 18, the specification lacks support for the claimed percent elongation of at least about 88%. Table 1 lists a CD elongation percentage of 88% but none of the samples go to infinity. 
	Claim 19, the specification lacks support for the claimed CD elongation percentage of about 62% to about 89%. Table 1 lists the lowest CD elongation as 88%.
	Claim 20, the specification lacks support for the claimed MD and CD elongation percentage of at least 23%. Table 1 lists the lowest MD elongation as 80% and the lowest CD elongation as 88%. None of the samples go to infinity. 


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 requires an extensibility characteristic determined by a percent elongation value, measured in the machine direction, with the one-layer nonwoven web providing at least 2/3 of the maximum machine direction tensile strength when the one-layer nonwoven web is stretched between a 10% elongation value and a 50% elongation value. The claim is indefinite because a tensile strength unit is not specified.
 	Claim 16 requires that a ratio of percent elongation, measured in the machine direction, to basis weight of at least 1:1. The claim is indefinite because a basis weight unit is not specified. 

Response to Arguments
Applicant's arguments filed 9/8/2020 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789